DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               B.K., the Mother,
                                  Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                                No. 4D22-583

                               [August 8, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562021DP000079A.

   Ashley Nicole Minton of Minton Law, P.A., Fort Pierce, for appellant.

  Andrew Feigenbaum, Appellate Counsel, Children’s Legal Services,
West Palm Beach, for appellee Department of Children and Families.

    Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Statewide Guardian Ad Litem Office, Tallahassee,
for appellee Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

GROSS, KUNTZ and ARTAU, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.